Fourth Court of Appeals
                                         San Antonio, Texas
                                               February 16, 2022

                                             No. 04-22-00094-CV

                  In re The Texas Department of Family and Protective Services

                                      Original Mandamus Proceeding1

                                                     ORDER

       Following a January 18, 2022 hearing, the trial court signed an order entitled “Order
Following Hearing Regarding Placement” (the “January 18 order”).2

       On February 16, 2022, relator filed a petition for writ of mandamus complaining of the
order. The Department also filed a motion asking this court to stay: the January 18 order, “any
new or revised orders to the same effect,” and “the trial court from taking punitive and coercive
action to enforce the provisions of [the January 18] order, including but not limited to
incarceration and monetary sanctions.”

         We GRANT IN PART the motion for temporary emergency relief as follows:

      The following decretal paragraph in the trial court’s “Order Following Hearing
Regarding Placement” rendered on January 18, 2022 and signed on January 28, 2022 is
STAYED pending further order of this court:

         2.1. IT IS ORDERED that the Department will offer a child specific contract with
         a $1,000 per day offer to Trulight, Pathways, Bair Foundation, and Arrow at a
         minimum to locate placement for [J.E.]

                  2.1.1 The offer can be circulated to additional CPAs to see who will be
                  able to take [J.E.].
                  2.1.2 IT IS ORDERED that the Department will find a TFFC home with a
                  maximum of one other child in the home.
                  2.1.3 IT IS ORDERED that the Department must have placement for
                  [J.E.] no later than 12 pm on January 21, 2022.



         1
           This proceeding arises out of Cause No. 2020-PA-02332, styled In the Interest of J.E., a child, pending in
the 285th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.
         2
           The trial court signed the order on January 28, 2022.
       Any further proceedings, including but not limited to the rendition or creation of new or
revised orders, regarding the creation of contracts or the payment of funds regarding the child’s
placement are STAYED pending further order of this court.

        Any further contempt proceedings, sanctions, or incarceration of Department
representatives arising from the underlying suit and any orders to incarcerate Department
representatives arising from contempt proceedings in the underlying suit are STAYED pending
further order of this court.

        Additionally, we DENY IN PART the motion for temporary emergency relief with
respect to the following decretal paragraph:

       2.2 IT IS ORDERED that the Department will get any and all medications to J.E.
       by 5 PM on January 19, 2022; these medications to include psychotropic
       medications, J.E.’s inhaler, and any others that have prescriptions in last 6
       months.

       It is so ORDERED on February 16, 2022.

                                                           PER CURIAM



       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court